Wheeler, G. J.
There is no error in the judgment. This was the case of an executed contract by conveyance by deed, with general warranty. In such a case, to entitle the vendee to resist the payment of the purchase money, he must establish, beyond doubt, that the title had failed in whole or in part, and that there was danger of eviction (Cooper v. Singleton, 19 Tex. R., 260). For aught that appears, the defendant may ha,ve a good title by mesne conveyances from the grantee, and be in the undisturbed possession and enjoyment of the land. It devolved on him to show the failure of title and his liability to eviction, which he has failed to do. The court, therefore, did not err in declining to submit the question of title to the jury. The judgment is affirmed.
Judgment affirmed.